DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 1:
In line 5, it is unclear the scope of “thereat”. That is, it is unclear “thereat” where this limitation is referring. For example, it could be thereat at the supporting portion, inner side, device body, or absorption member.
In line 8, it is unclear “thereof” where it is referring (e.g. image module, device body, supporting portion).

For claims 2-10:
These claims are also rejected as they depend upon rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguri et al. (US Patent Application Publication No. 2018/0368818) in view of Kizuka et al. (US Patent Application Publication No. 2016/0223552).

Regarding claim 1, Oguri teaches an intelligent defecation device for living creature (Fig. 1), comprising:
a device body (body 10);
a supporting portion being provided within an inner side of said device body (inside section of the body 10) [(excrement being deposited inside the body 10);
an image module (camera 20), arranged at said device body for dynamically capturing one or more images of the excrement in said supporting portion and outputting an image information thereof (camera 20 for taking pictures of the excrement for analysis [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), and
a first analysis module arranged in said device body and connected with said image module, to analyze and calculate a defecation mode with the image based on preset or accumulated data (excrement being analyzed for determining modes, as in Fig. 3 [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), so as to generate a signal when an abnormal defecation mode is diagnosed (thus, it is determined when abnormalities in the user’s health is present based on the images [Paragraphs 28-31, 34, 36, 38-40, 42, 44, 46, 49]), [(characteristics such as shape of the excrement are extracted in the analysis [Paragraph 44]), [.
However, Oguri does not explicitly mention:
a) accommodating a moisture absorption member;
b) wherein said first analysis module comprises a convolution unit, a pooling unit and a fully connected unit;
c) wherein said pooling unit selects one or more maximum values of a calculation result of said convolution unit so as to counter noise, wherein said fully connected unit flattens the calculation result of said pooling unit.
Kizuka teaches, in a similar field of endeavor of toilet systems, the following:
a) accommodating a moisture absorption member (humidity sensor 30 in Fig. 2);
b) wherein said first analysis module comprises a convolution unit, a pooling unit and a fully connected unit (as shown in Fig. 2, multiple units are implemented for different functionalities);
c) wherein said pooling unit selects one or more maximum values of a calculation result of said convolution unit so as to counter noise (noise is treated with maximum values of parameters [Paragraphs 39-41, 63, 192]), wherein said fully connected unit flattens the calculation result of said pooling unit (thus, the noise is being treated and corrected by analyzing the noise, as in Fig. 13 [Paragraphs 40, 41, 63]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the toilet system (as taught by Oguri) by counter noise and flatting results (as taught by Kizuka) for the purpose of avoiding intoxication on the users (Kizuka – Paragraph 14).

Regarding claim 2, Kizuka further teaches the intelligent defecation device, as recited in claim 1, further comprising a weight module and a second analysis module, wherein said weight module is arranged in said device body for dynamically detecting and recording a load weight of said supporting portion, wherein said second analysis module is arranged in said device body and connected with said weight module so as to analyze and calculate the defecation mode with the load weight and a defecation time based on preset or accumulated data, wherein said first analysis module and said second analysis module operate interactively in order to generate the signal when the abnormal defecation mode is diagnosed (weighting of the excrement is being analyzed in order to determine abnormalities in the health of the subject [Paragraphs 251]).

Regarding claim 3, Oguri further teaches the intelligent defecation device, as recited in claim 1, further comprising a time module and a third analysis module, wherein said time module is arranged in said device body for dynamically detecting and recording a defecation time and duration of the living creature, wherein said third analysis module is arranged in said device body and connected with said time module so as to analyze and calculate the defecation mode with the defecation time and duration based on preset or accumulated data, wherein said first analysis module and said third analysis module operate interactively in order to generate the signal when the abnormal defecation mode is diagnosed (as in Fig. 2, time series at moment of disposing the excrement is acquired to determine the abnormality and characteristics on the excrement [Paragraph 36, 42, 46]).

Regarding claim 4, Oguri further teaches the intelligent defecation device, as recited in claim 1, further comprising an identification module arranged for identifying and reading an external smart accessory ([Paragraph 40]).

Regarding claim 5, Oguri further teaches the intelligent defecation device, as recited in claim 2, further comprising an identification module arranged for identifying and reading an external smart accessory ([Paragraph 40]).

Regarding claim 6, Oguri further teaches the intelligent defecation device, as recited in claim 3, further comprising an identification module arranged for identifying and reading an external smart accessory ([Paragraph 40]).

Regarding claim 7, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said device body has a shape selected from the group consisting of barrel shape, tub shape and dish shape and has an integral structure (body 10).

Regarding claim 8, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said supporting portion defines a cavity having shape selected from the group consisting circular shape, oval shape and polygonal shape, and has an opening formed in one of a side and a top of said device body (body 10).

Regarding claim 9, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said image module is a charge-coupled device sensor unit (camera 20).

Regarding claim 10, Oguri further teaches the intelligent defecation device, as recited in claim 1, wherein said image module is a complementary metal-oxide semiconductor sensor unit (camera 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633